DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 1-4, 6-10, 13-18, and 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-10, 13-18, and 20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of performing actions on data items in a third-party service with a network-accessible application programming interface from an email client. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20140245178 A1, Paragraph 0033 discloses software applications are installed on the electronic device. Paragraph 0034, electronic device include messaging applications, such as email messaging application, instant messaging (IM) applications, etc. Paragraph 0043 discloses that 

US 9369333 B1, Col 2, lines 45-60, associated annotations may be determined by parsing email text, associated annotations may be determined by using artificial intelligence; associated annotations may be determined by reading the email's associated structured data; enhancement information may be acquired and associated with the email; enhancement information may be acquired from the email's associated structured data or a third party site; a recipient response to the annotation may be received; and the received response may be associated with the corresponding email, stored, and send to the third party service that sent the email. Col 6, lines 14-15, email system stores additional enhancement information in persistent storage. Col 6, lines 30-34 discloses distinguishing or identifying interactive emails, annotations and optional additional enhancement information is displayed using a visual representation in the email listing. Col 6, lines 59-62, an interactive widget may allow a user to respond to the actionable annotations and respond to an email without leaving the email system to complete the action. Col 6, lines 62-64 discloses responding to emails to a third party service or another information source external to the email system. Col 10, lines 4-13, email services including third party service are stored in storage/memory.



US 20140245176 A1, Paragraph 0042 discloses user accesses personal email on a site hosted by server computer in order to log into the account or create an account on the server. Paragraph 0048 discloses that user can download a client-side application. Paragraph 0050-0051 discloses message cards with data (email message). 

US 20130111500 A1, Fig 1 and Paragraphs 0018-0019 disclose a messaging queuing application for managing access that communicates with a generic API interface in order to communicate with API servers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAVIER O GUZMAN/Examiner, Art Unit 2446